Exhibit 10.1

 

Notice of [Long Term Incentive] American Eagle Outfitters, Inc. Grant of
Restricted 77 Hot Metal Street Stock Units and [Long Term Incentive] Pittsburgh,
PA 15203 Restricted Stock Units Award Agreement

 

 

Participant ID Plan: 2014 Participant Name Product ID: [                    ]

 

 

Effective [DATE] (the “Grant Date”), you have been granted a target award of [
NUMBER] units of restricted stock (the “RSUs”) under the American Eagle
Outfitters, Inc. 2014 Stock Award and Incentive Plan (the “Plan”). Each RSU
represents the right to receive one share of American Eagle Outfitters, Inc.
(the “Company”) common stock, $0.01 par value per share, at a future point in
time. This award is subject to the terms and conditions contained in this Notice
and Agreement, as well as the terms and conditions of the Plan.

[VESTING SCHEDULE]

As provided in the Plan and this Notice and Agreement, this award may terminate
before the restrictions lapse. For example, if your employment with the Company
ends before the date the restrictions lapse, this award will terminate and the
RSUs awarded shall revert to the Company, except in certain cases as specified
in paragraph 3 of this Notice and Agreement.

By signing below (which includes electronic acceptance), you agree that this
award is governed by this Notice and Agreement, and by the terms and conditions
contained in the Plan, as amended from time to time, and incorporated into this
Notice and Agreement by reference.

 

American Eagle Outfitters, Inc. By:

 

 

Date

 

 

Employee

 

Date



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1. Grant of Award. The Company hereby grants to Employee as a separate incentive
in connection with his or her employment and not in lieu of any salary or other
compensation for his or her services, an award of the number of restricted stock
units (“RSUs”) of Common Stock of the Company set forth on page 1 of this Notice
and Agreement, which RSUs are granted on the Grant Date, subject to all the
terms and conditions in this Notice and Agreement and in the Company’s 2014
Stock Award and Incentive Plan(the “Plan”). Each RSU represents the right to
receive one share of the Company’s common stock, $0.01 par value per share (the
“Common Stock”), at a future point in time.

2. Rights of the Employee with Respect to the Restricted Stock Units.

a) No Shareholder Rights. The RSUs granted pursuant to this Award do not and
shall not entitle Employee to any rights of a shareholder of Common Stock. The
rights of Employee with respect to the RSUs shall remain forfeitable at all
times prior to the date on which such rights become vested and the restrictions
with respect to the RSUs lapse.

b) Additional Restricted Stock Units. As long as Employee holds RSUs granted
pursuant to this Award, the Company shall credit to Employee, on each date that
the Company pays a cash dividend to holders of Common Stock generally, an
additional number of RSUs (“Additional RSUs” ) equal to the total number of
whole RSUs and Additional RSUs previously credited to Employee under this Award
multiplied by the dollar amount of the cash dividend paid per share of Common
Stock by the Company on such pay date, divided by the Fair Market Value of a
share of Common Stock on such pay date. Any fractional RSU resulting from such
calculation shall be included in the Additional RSUs. A report showing the
number of Additional RSUs so credited shall be sent to Employee periodically, as
determined by the Company. The Additional RSUs so credited shall be subject to
the same terms and conditions as the RSUs to which such Additional RSUs relate
and the Additional RSUs shall be forfeited in the event that the RSUs with
respect to which such Additional RSUs were credited are forfeited.

c) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to Employee prior to the date on which the RSUs
vest, and the restrictions with respect to the RSUs lapse, as set forth on page
1 of this Notice and Agreement. Neither this Section 2(c) nor any action taken
pursuant to or in accordance with this Section 2(c) shall be construed to create
a trust of any kind. After any RSUs vest as set forth on page 1 of this Notice
and Agreement, the Company shall promptly cause to be issued one share of Common
Stock for each RSU in book-entry form, registered in Employee’s name or in the
name of Employee’s legal representatives, beneficiaries or heirs, as the case
may be, in payment of such vested whole RSUs and any Additional RSUs. The value
of any fractional RSU shall be rounded up to the nearest whole share at the time
shares are delivered to Employee in payment of the RSUs and any Additional RSUs.

[3. Termination of Service. The RSUs as to which restrictions have not lapsed
upon the date and time of the employee’s Termination of Service, for a reason
other than the employee’s death, Disability or Retirement, shall terminate and
thereupon revert to the Company automatically and without charge to the Company,
except (a) in certain cases following a Change of Control or (b) where the
Employee has signed a separate non-compete/non-solicitation agreement, and, in
each case, subject to the discretion of the Committee. Such RSUs shall
thereafter be available for grant under the Plan. In the event of a Termination
of Service as a result of the Employee’s death, Disability or Retirement, all
contractual restrictions shall lapse and the RSUs shall be vested in full if and
to the extent the performance goals for this Award are achieved. In the event of
a Termination of Service where the Employee has signed a separate
non-compete/non-solicitation agreement, then the RSUs shall continue to be
eligible to be vested if and to the extent the performance goals for this Award
are achieved and subject to proration based on the number of days of Employee’s
full time employment during the three fiscal year period covered by the Award.]

[3. Termination of Service. The RSUs as to which restrictions have not lapsed
upon the date and time of the employee’s Termination of Service, for a reason
other than the employee’s death, Disability or Retirement, shall terminate and
thereupon revert to the Company automatically and without charge to the Company,
except in certain cases following a Change of Control, subject to the discretion
of the Committee. Such RSUs shall thereafter be available for grant under the
Plan. In the event of a Termination of Service as a result of the Employee’s
death, Disability or Retirement, all contractual restrictions shall lapse and
the RSUs shall be vested in full if and to the extent the performance goals for
this Award are achieved.]

[3. Termination of Service. Notwithstanding Section 4 below and Section 11(q) of
the Plan, upon the Employee’s termination of Service prior to [DATE] for any
reason other than a termination by the Company for Cause, the Employee shall
receive a pro rata portion of the RSUs initially granted based on his service
during the period from [DATE] through [DATE] (number of days through the
termination date/total days in the period) and such pro rata portion (less the
number of RSU already vested) shall vest in equal increments on the remaining
otherwise scheduled vesting dates; provided, however, that the provisions of
Article 9 of the Plan regarding the treatment of awards in connection with a
Change in Control shall continue to apply.]



--------------------------------------------------------------------------------

4. Continuous Employment Required. Subject to the provisions of paragraph 3
above, restrictions on RSUs shall not lapse and the RSUs vest in accordance with
any of the provisions of this Notice and Agreement unless Employee shall have
been continuously employed by the Company or by one of its Affiliates from the
date of the award until the date such restrictions are deemed to have lapsed.

5. Forfeiture of Award. Notwithstanding anything in this Notice and Agreement to
the contrary, the RSUs represented by this Award may be forfeited in accordance
with the provisions of Section 10 of the Plan.

6. Withholding Taxes. Notwithstanding anything in this Notice and Agreement to
the contrary, no shares of Stock may be issued unless and until Employee shall
have delivered to the Company or its designated Affiliate, the full amount of
any federal, state or local income and other withholding taxes. Payment of
withholding taxes must be made by returning shares back to the Company.

7. Beneficiary Designation. If permitted by the Committee, Employee may name a
beneficiary or beneficiaries to whom any vested but unpaid award shall be paid
in the event of Employee’s death. In order to be effective, a beneficiary
designation must be made by the Employee in a form and manner acceptable to the
Company. If Employee fails to make an effective beneficiary designation, or if
no such beneficiary survives Employee, then the vested but unpaid benefits
remaining at the Employee’s death shall be paid to the Employee’s estate.

8. Non-transferability of Award. Until the end of the Period of Restriction set
forth on page 1 of this Notice and Agreement, the RSUs granted herein and the
rights and privileges conferred hereby may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (by operation of law or
otherwise) other than: (a) by will; (b) by the laws of descent and distribution;
or (c) as provided in Section 11(b) of the Plan.

9. Conditions to Issuance of Shares. The shares of stock deliverable to Employee
may be either previously authorized but unissued shares or issued shares which
have been reacquired by the Company. The Company shall not be required to issue
any shares of stock hereunder prior to fulfillment of all of the following
conditions: (a) The admission of such shares to listing on all stock exchanges
on which such class of stock is then listed; (b) The completion of any
registration or other qualification of such shares under any State or Federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; (c) The obtaining of
any approval or other clearance from any State or Federal governmental agency,
which the Committee shall, in its absolute discretion, determine to be necessary
or advisable; and (d) The lapse of such reasonable period of time following the
date of grant of the RSUs as the Committee may establish from time to time for
reasons of administrative convenience.

10. Plan Governs. This Notice and Agreement is subject to all the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Notice and Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern. Undefined capitalized terms used in
this Notice and Agreement shall have the meanings set forth in the Plan.

11. No Right to Continued Employment. Employee understands and agrees that this
Notice and Agreement does not impact in any way the right of the Company, or any
Affiliate of the Company employing Employee, to terminate the employment or
change the terms of the employment of Employee at any time for any reason
whatsoever, with or without cause. Employee understands and agrees that his or
her employment with the Company or an Affiliate is on an “at-will” basis only.

12. Addresses for Notices. Any notice to be given to the Company under the terms
of this Notice and Agreement shall be addressed to the Company, in care of
General Counsel, at American Eagle Outfitters, Inc., 77 Hot Metal Street,
Pittsburgh, PA 15203, or at such other address as the Company may hereafter
designate in writing. Any notice to be given to Employee shall be addressed to
the Employee at the address set forth on page 1 of this Notice and Agreement, or
at such other address for Employee maintained on the books and records of the
Company.

13. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Notice and
Agreement.

14. Agreement Severable. In the event that any provision in this Notice and
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Notice and Agreement.